Name: Council Regulation (EEC) No 1431/92 of 26 May 1992 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: EU finance;  tariff policy
 Date Published: nan

 3. 6. 92 Official Journal of the European Communities No L 151 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1431/92 of 26 May 1992 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in one case it is in the interest of the Commu ­ nity to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in ques ­ tion are produced in the Community, and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accurately short-term trends in the economic situation in the rele ­ vant sectors, suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated against each of them. These suspensions shall be valid :  from 1 July to 31 December 1992 for the products mentioned in Table I,  from 1 July 1992 to 30 June 1993 for the products mentioned in Table II . Article 2 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1992. For the Council The President Carlos BORREGO No L 151 /2 Official Journal of the European Communities 3. 6. 92 ANNEX TABLE I CN code Taric Description of goods Autonomous duties (%) 0302 65 20 0303 75 20 ex 0304 10 98 ex 0304 90 97 *60 *31 Dogfish of the species Squalus acanthias, fresh, chilled or frozen 6 ex 0302 69 98 ex 0303 79 98 *30 ¢30 Sturgeons, fresh, chilled or frozen, for processing (a) (b) 0 ex 0302 69 98 *40 Lump fish (Cyclopterus lumpus) with roe, fresh or chilled, for processing (a) 0 ex 0302 69 98 ex 0303 79 98 *50 *40 Red Snapper (Lutjanus purpureus), fresh, chilled or frozen for processing (a) (c) 0 ex 0302 70 00 ex 0303 80 00 *10 *20 Hard fish roes, fresh, chilled or frozen 0 ex 0303 10 00 *10 Pacific salmon (Oncorhynchus spp.) frozen and headless, for the processing industry for manufacture into pastes or spreads (a) 0 ex 0303 80 00 *10 Soft roe, frozen, for the manufacture of deoxyribonuclaic acid or protamine sulphate (a) 0 ex 0305 20 00 *10 Hard fish roes, salted or in brine 0 ex 0306 19 90 ex 0306 29 90 * 10 *10 Krill for processing (a) 0 ex 0810 90 80 *10 Rose-hips, fresh 0 ex 0811 90 90 *40 Rose-hips, whether or not cooked, frozen, not containing added sugar or other sweetening matter 0 ex 1604 11 00 ex 1604 20 10 *20 *20 Pacific salmon (Oncorhynchus spp.), for the processing industry for manufacture into pastes or spreads (a) 0 ex 1604 30 90 *10 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for processing (a) 0 ex 1 605 1 0 00 * 11 *19 Crabs of the species 'King' (Paralithodes camchaticus), 'Hanasaki' (Parali ­ thodes brevipes), 'Kegani ' (Erimacrus isenbecki), 'Queen' and 'Snow' (Chionoe ­ cetes spp.), 'Red' (Geryon quinquedens) 'Rough stone' (Neolithodes asperrimus), Lithodes antarctica, 'Miid' (Scylla serrata), 'Blue' (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net content of 2 kg or more 0 ex 1 605 30 00 *10 Lobster flesh, cooked, for the processing industry for the manufacture of butters based on lobster, or of pastes, pates, soups or sauces (a) (c) 0 3. 6. 92 Official Journal of the European Communities No L 151 /3 TABLE II CN code Taric Description of goods Autonomous duties (%) ex 0710 21 00 *10 Peas in pods, of the species Pisum sativum of the variety Hortense axiphium, frozen, of a thickness not exceeding 6 mm, to be used, in their pods, in the manufacture of prepared meals (a) (c) 0 ex 0711 90 50 *14 *92 Mushrooms, excluding mushrooms of the species Agaricus spp., provisionally preserved in brine, in sulphur water, or in other preservative solutions, but unsuitable in that state for immediate consumption, for the food-canning industry (a) 0 ex 0712 30 00 *17 *24 Mushrooms, excluding mushrooms of the species Agaricus spp., dried, whole or in identifiable slices or pieces, for treatment other than simple repacking for retail sale (a) (c) 0 ex 0713 33 90 *28 Beans, white, dried, of the species Phaseolus vulgaris, of which not more than 2 % by weight are retained by a screen with apertures of a diameter of 8 mm, for use in the food-canning industry (a) 0 ex 0804 10 00 *11 *21 Dates, fresh or dried, for the processing industry, other than for the production of alcohol (a) 0 ex 0804 10 00 *12 *22 Dates, fresh or dried, for packing for retail sale into immediate packings of a net content not exceeding 11 kg (a) 0 ex 0810 40 50 *18 Fruit of the species Vaccinium macrocarpon, fresh 0 0811 90 50 0811 90 70 ex 0811 90 90 *35 Fruit of the genus Vaccinium, whether or not cooked, frozen, not containing added sugar or other sweetening matter 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading,  cutting, (excluding, filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation . The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (or operations) is (are) carried out at retail or catering level. The suspension of customs duties shall apply only to fish intended for human consumption. (c) However, the suspension is not allowed where processing is carried out by retail or catering undertakings.